996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie H. MITCHELL, Jr., Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF HUMAN RESOURCES, Child SupportEnforcement Section, Defendant-Appellee.
No. 93-6321.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 24, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-91-856-5-CIV-B)
Willie H. Mitchell, Jr., Appellant Pro Se.
Thaddeus Byron Smith, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Willie H. Mitchell, Jr. appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mitchell v. North Carolina Dep't of Human Resources, No. CA-91856-5-CIV-B (E.D.N.C. Feb. 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED